Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 9-10, and 16 were amended. Claim(s) 2-9, 11-15, and 17-20 were left as originally/previously presented. Claim(s) 1-20 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November, 10, 2021, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, see page 10 of Applicant’s Response, filed October, 06, 2021, with respect to the rejection under 35 U.S.C. 112(b) has been 

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 8-10 of Applicant’s Response, filed May, 07,
2021, with respect to ‘Alice,’ 35 USC § 101 rejection have been fully considered but they are not persuasive.
	First, Applicant argues, on page(s) 8-10, that the amended Independent Claim(s) 1, 10, and 16, do not fall within the revised Step 2A prong one framework. Examiner, respectively, disagrees with applicant. Applicant argues that applicant’s limitations do not fall within the grouping of "Certain Methods of Organizing Human Activity." Examiner, respectfully, disagrees. Examiner points to the final office action mailed on 08/19/21 page(s) 1-5 and 14-16. Examiner, provided a detailed analysis of how the claims were analyzed within the above grouping.  Also, the above grouping along with its sub-groupings can encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-grouping. Similar to, In re Maucorps, when the court found that 

	Secondly, Applicant argues, on pages 16-18, that the amended Independent limitations are not directed to an abstract idea under Step 2A Prong 2. Examiner, respectfully, disagrees with applicant’s arguments. Applicant argues that examiner failed to analysis the additional elements. Examiner, respectfully, disagrees. Examiner, respectfully, points to the final office action mailed on 08/19/21 on page(s) 5-7 and 16-18, which, provide a detailed analysis of how the additional elements were analyzed.  Examiner, respectfully notes that the judicial exception is not integrated into a practical application because the claim(s) as a whole describe how to generally “apply,” the concept(s) of communicating, communicating, communicating, receiving, storing, receiving, storing, determining, transmitting, receiving, determining, determining, transmitting, and transmitting, respectively, information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim(s) 1 and 10: a database, a Claim 16: a non-transitory computer readable medium, a processor, a device, a first/second vehicle server, and a user terminal). Examiner, notes that a database, a computing device, a user terminal, a first/second vehicle server, and a non-transitory computer readable medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f). Here, the above additional elements are merely receiving, transmitting, and storing delivery time information which is no more than “applying,” the judicial exception. Also, similar to TLI Communications, the court found that gathering and analyzing information using conventional techniques and displaying those results are not sufficient to show an improvement to technology. Here, applicant’s claims are no different than TLI Communications as the claims merely gather shift data for a plurality of vehicles in geographical areas and then determine if certain times are available, which, the system will then display those time slot results to a user using conventional elements (e.g., see “apply it” analysis) thus applicant’s claims are merely gathering delivery time information and analyzing that information, which, is then displayed to a user for selection, which, is considered not sufficient to show an improvement. Also, see "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018). Therefore, applicant’s Claims are not a practical application of the abstract idea

	Thirdly, applicant argues that the invention provides an improvement to the technical field of providing for optimizations of vehicle resources and scheduling for the delivery of goods, on page 17, of applicant’s arguments. Examiner, respectfully, disagrees. As an initial matter, it should be noted that the improvement pointed to by applicant enables the optimization of vehicle resources during delivery of goods rather than improving optimization of scheduling the delivery for goods as applicant seems to assert thus applicant’s arguments point to a different improvement, which, is not provided within the paragraphs cited. Furthermore, it is important to note that the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the how the process is able to consider large order sizes and in turn optimize the delivery routes for the assigned vehicle(s) to allocate computation resources). Furthermore, examiner, points to the arguments presented in the Final office action mailed on 08/19/2021 on page(s) 7-9. Therefore, applicant’s arguments are not persuasive as to improving technology.

	Fourth, Applicant argues on page(s) 18-20, that examiner has failed to evaluate applicants’ additional elements individually and in combination under Step 2B. Examiner, respectfully, disagrees with applicant’s argument. Examiner, respectfully, notes that such analysis was provided in the Final office action mailed on 08/19/2021 on page(s) 9-10 and 18. Furthermore, although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should: (1) Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two; (2) Carry over their conclusions from Step 2A Prong 

	Fifth, Applicant argues on page 19, that applicant’s claims amount to “significantly more,” since the claims are novel and non-obvious over the cited prior art. Examiner, respectfully, disagrees with applicant’s argument. Examiner, guides applicants attention to MPEP 2106.05 (1). Here, the courts have made clear that the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d). Therefore, applicant’s arguments are not persuasive. 

	Sixth, Applicant argues on page 20, that the dependent claims were not analyzed under the proper 101 standard. Examiner, respectfully, disagrees with applicant’s argument. Examiner points to the final office action that was mailed on 08/19/2021 on 

Claim Rejections - 35 USC § 103
	Applicant’s arguments, see pages 10-13, filed October 06, 2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35 U.S.C. 103 has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim(s) 1, 10, and 16 recites an entity receiving available time slots for delivery carriers within different geographical areas. The entity will then determine available time slots for the delivery carriers, which, the entity will then provide the user available time slots for the delivery, which, the user will be able to then select their desired time slot. The entity will then receive the users selected time slot(s) and then determine a second time period with an earliest start time and a first time period, which, the system will then assign a first/second orders to the carriers within the different geographical areas based on the first/second time periods.  Independent Claim(s) 1, 10, and 16 as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions) and/or commercial or legal interactions (e.g., business relations). Claim(s) 1, 10, and 16 recites “communicating,” “communicating with a first plurality of vehicles that execute orders in a first geographical area,” “communicating with a second plurality of vehicles that execute orders in a second geographical area,” “receiving, first shift data from the first plurality of vehicles, wherein the first shift data includes a plurality of first time periods, wherein each first time period corresponds to a window of time that a vehicle of the first plurality of vehicles is available for execution of orders in the first geographical area,” “storing the first shift data,” “receive, second shift data for the second plurality of vehicles, wherein the second shift data includes a plurality of second time periods, wherein each second time period corresponds to a window of time that a vehicle of the second plurality of vehicles is available for execution of orders in the second geographical area,” “receive, a selected time slot for a requested order at a requested order location in the second geographical area,” “determine a plurality of available timeslots for a requested order at a requested order location in the second geographical area,” “transmit the plurality of available timeslots,” “receive a selected time slot of the plurality of available timeslots for the requested order at the requested order location in the second geographical area,” “determine a second time period of the plurality of second time periods that at least partially coincides in time with the selected time slot and has an earliest start time,” “determine a first time period of the plurality of first time periods based on start time of Independent Claim(s) 1, 10, and 16, are similar to an entity receiving time slot information for a plurality of delivery vehicles within various geographical areas, which, the entity will then provide the available time slots to a user. The entity will then receive the selected time slots that were selected by the user, which, the entity will then assign various orders to the vehicles. The mere recitation of generic computer components (Claim(s) 1 and 10: a database, a computing device, a user terminal, and a first/second vehicle server; and Claim 16: a non-transitory computer readable medium, a processor, a device, a first/second vehicle server, and a user terminal) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 10, and 16 recites the above abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “communicating,” “communicating,” “communicating,” “receiving,” Claim(s) 1 and 10: a database, a computing device, a user terminal, and a first/second vehicle server; and Claim 16: a non-transitory computer readable medium, a processor, a device, a first/second vehicle server, and a user terminal). Examiner, notes that a database, a computing device, a user terminal, a first/second vehicle server, a non-transitory computer readable medium, and a processor are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements merely receive, store, and transmit delivery time/order information which is no more than “applying,” the judicial exception. Also, similar to TLI Communications, the court found that gathering and analyzing information using conventional techniques and displaying those results are not sufficient to show an improvement to technology. Here, applicant’s claims are no different than TLI Communications as the claims merely gather shift data for a plurality of vehicles in geographical areas and then determine if certain times are available, which, the system will then display those time slot results to a user using conventional elements (e.g., see “apply it” analysis) thus applicant’s claims are merely gathering delivery time information and analyzing that information, which, is then displaying to a user for selection, which, is considered not sufficient to show an improvement. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the 

Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

Claim(s) 2-9, 11-15, and 17-20: The various metrics of Dependent Claim(s) 2-9, 11-15, and 17-20, merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 10, and 16, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

The dependent claim(s) 2-9, 11-15, and 17-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s) Claim(s) 1-20 are not patent eligible.

Novelty/Non-obviousness
For the reasons outlined below, Independent Claim(s) 1, 10, and 18 are distinguished from the art.
Kuncl et al. (US 10,839,695). Kuncl et al. teaches a system that can receive individual requesters transport service request, which, include location information. Kuncl et al., further, teaches that the system can determine shift data for service providers in first and second geographical locations. The shift data includes the typical duration or stopping times for service providers during their shifts, which, a database will store the shift information for the service providers. However, Kuncl et al., doesn’t explicitly teach determining a plurality of available timeslots within a second geographical area, which, will then be transmitted to the user. The system will then receive a selected time slot from the user for the requested second geographical area. Kuncl et al., also, doesn’t explicitly teach that the system will determine a second time period that has an earliest start time that coincides with the user selected time slot and then determining a first time period based on the second time period. Kuncl et al., further, doesn’t explicitly teach that the first and second orders will be provided to a first and second vehicle server for their respective geographical areas.
Luwang et al. (US 2015/0120600). Luwang et al. teaches determining a time window for a truck at each delivery point along a truck schedule. The system will determine an arrival time and a departure time window for each of the nodes. The system will take into account the start time window for a demand point and the feasible end time windows for each of then nodes within the tree. Luwang et al., further, teaches that the first time is based on a start time period of other delivery nodes. However, Luwang et al., doesn’t explicitly teach transmitting the plurality time slots to the user. The system will then receive a selected time slot from the user for the requested second geographical area. Luwang et al., also, doesn’t explicitly teach that the system will determine a second time period that has an earliest start time that coincides with the user selected time slot and then determining a first time period based on the second time period. Luwang et al., further, doesn’t explicitly teach that the first and second orders will be provided to a first and second vehicle server for their respective geographical areas.
Magazinik et al. (US 10,846,633). Magazinik et al. teaches a user that is able to request a transportation request. The user is able to provide a transportation request that includes a start and end time slot. Magazinik et al., further, teaches that drivers are able to specify their information such as their availability that consist of a shift start time and a shift end time, which, the system will take into account the requested start and end times and the drivers start and end times. The system will then choose a handoff 
Raman (US 2016/0379167). Raman teaches that a request for a delivery in a different geographic location can consist of multiple delivery timeslots for selection by the user. However, Raman, doesn’t explicitly teach the system will then receive a selected time slot from the user for the requested second geographical area. Raman, also, doesn’t explicitly teach that the system will determine a second time period that has an earliest start time that coincides with the user selected time slot and then determining a first time period based on the second time period. Raman, further, doesn’t explicitly teach that the first and second orders will be provided to a first and second vehicle server for their respective geographical areas.
“Time Slot Management in Attended Home Delivery,” by Niels Agatz, Ann Campbell, Mortiz Fleischmann, and Martin Savelsbergh, Aril 15, 2008, (hereinafter Time). Time teaches a system for determining time slots for home grocery delivery. The system will determine various time 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628